DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 have been considered by the examiner and been placed of record in the file.

35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claims 11 and 14-15 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “data grouping unit”, “classification unit” and  “feedback unit” coupled with such functional languages as “generate”, “determine” and  “obtaining” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 11 and 14-15 are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre- AIA ), sixth paragraph limitations.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 U$C § 112.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 11-15 recite the means plus function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for the claimed functions. Applicant may:



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amberg et al. (US 2012/0173259 A1) in view of Bosl et al. (US 2015/0216436 A1).

Claim 1. Amberg et al. disclose a computer-implemented method for matching a subject to one or more resources or workflow steps (read as  …a computer-assisted method is provided…the method includes receiving, on the computer, protocol data associated with a procedure the patient is being scheduled to undergo [0003]), the method comprising: 
obtaining data associated with a subject (read as inputting or receiving information about the patient's characteristics, as represented by block 104. For example, the computer may be configured or programmed to request input regarding certain patient characteristics. Specifically, for example, the computer may request input regarding the patient's mobility, physical ability, weight, age, medical condition, level of compliance with verbal instruction, cognitive function, understanding, and/or the examination to be performed on the patient [0014]), the data comprising, for each of a plurality of parameters, a parameter value relating to the subject (read as …the computer may request input regarding the patient's mobility, physical ability, weight, age, medical condition, level of compliance with verbal instruction, cognitive function, understanding, and/or the examination to be performed on the patient [0014]); 
generating a plurality of data groups for characterizing the subject, each data group comprising parameter values relating to the subject for a subset of the plurality of parameters (read as A difficulty level or score in accordance with present embodiments may be described as a relative value assigned to a patient's abilities and condition as a cumulative score based on several groups (e.g., 4 groups) of patient attributes. The groups of patient attributes may include: (1) mobility and physical ability ("mobility"), (2) medical condition, (3) cooperation or level of compliance to verbal instruction ("cooperation"), and (4) cognitive function or understanding ("cognitive function") [0015]); 
applying a classification process to each data group of the plurality of data groups to identify a class value within a predetermined set or range of available values for each data group (read as By assigning a specific value to the patient's condition, present embodiments facilitate consistent communication between healthcare workers and computer applications. For example, six levels (e.g., scores 0, 1, 2, 3, 4, and 5) may be utilized to rank patient characteristics in each of the four groups of patient attributes set forth above. When each of several patient attribute groups is ranked separately, the ranking may be referred to as a component difficulty ranking or score for each attribute. When an overall ranking is acquired, the ranking may be referred to as an overall difficulty ranking or score [0015]); and 
matching the subject to one or more resources or workflow steps based on the identified class values (read as Once a predicted procedure time is acquired, as illustrated by block 110, the predicted procedure time is utilized to schedule a timeslot for the patient to undergo the procedure with the appropriate equipment [0022]), 
Amberg et al. do not explicitly disclose
wherein applying a classification process to each data group comprises, for each data group: 
determining a measure of population of the data group; and, based on the determined measure of population of the data group, applying at least one of a plurality of classification processes to the data group to identify a class value within a predetermined set or range of available for the data group.

Claim 2. The method of claim 1, the combination of Amberg et al. and Bosl et al. teaches,
wherein applying one of a plurality of classification processes to the data group comprises: 
comparing the determined measure of population of the data group with a predetermined threshold (Bosl et al.: read as classification that is appropriate for the relatively small population sample size (eighty patients total)… support vector machine (SVM) classifier [0116]); and, 
based on the result of the comparison, applying either a machine-learning based clustering process (Bosl et al.: read as classification that is appropriate for the relatively small population sample size (eighty patients total)… support vector machine (SVM) classifier [0116]) or a rule-based clustering process to the data group.

Claim 3. The method of claim 1, the combination of Amberg et al. and Bosl et al. teaches,
wherein the class value for a data group comprises a numerical value (Amberg et al. : read as A defined number of levels or scores may be utilized to identify and summarize patient attributes. By assigning a specific value to the patient's condition, present embodiments facilitate consistent communication between healthcare workers and computer applications. For example, six levels (e.g., scores 0, 1, 2, 3, 4, and 5) may be utilized to rank patient characteristics in each of the four groups of patient attributes set forth above. [0015]).

Claim 4. The method of claim 1, the combination of Amberg et al. and Bosl et al. teaches,
wherein each data group comprises parameter values relating to the subject for a different subset of the plurality of parameters, each different subset of the plurality of parameters relating to a respective characteristic of the subject (Amberg et al.: read as A difficulty level or score in accordance with present embodiments may be described as a relative value assigned to a patient's abilities and condition as a cumulative score based on several groups (e.g., 4 groups) of patient attributes. The groups of patient attributes may include: (1) mobility and physical ability ("mobility"), (2) medical condition, (3) cooperation or level of compliance to verbal instruction ("cooperation"), and (4) cognitive function or understanding ("cognitive function"). [0015]).

Claim 5. The method of claim 1, the combination of Amberg et al. and Bosl et al. teaches,
wherein matching the subject to one or more resources based on the classification results comprises:
generating, based on the identified class values, at least one of: a workflow for defining timing of resource usage (Amberg et al.: read as factors to estimate procedure time [0019]); 
subject-specific instructions associated with one or more resources (Amberg et al.: read as taking a base time allotment for a particular protocol (e.g., a standard time estimate for using an MRI machine to image a patient's knee) [0019]); and
a sequence for defining an order of resource usage (Amberg et al.: read as a patient with an overall difficulty score of 1 that is going to receive an examination with a base time of 20 minutes may be estimated to require a 24 minute procedure time based on a 1.2 multiplier associated with the overall difficulty score of 1. In another embodiment, a difficulty score may simply correspond to addition of a fixed amount of time. For example, a difficulty score of 2 may indicate that 10 minutes should be added to a base protocol time. In some embodiments, a combination of such compensations may be applied or a complex algorithm may be employed based on empirical data [0019]).

Claim 6. The method of claim 1, the combination of Amberg et al. and Bosl et al. teaches,
wherein matching the subject to one or more resources is further based on resource data relating to the one or more resources (Amberg et al.: read as The input to the scheduler in block 112 may include updating an electronic calendaring application that enables selection of available time slots based on the predicted duration of a patient's exam and other factors [0022].).

Claim 7. The method of claim 6, the combination of Amberg et al. and Bosl et al. teaches,
wherein the resource data comprises information relating to at least one of: 
availability; 
properties; 
characteristics; 
capabilities; and 
quantity of the one or more resources (Amberg et al.: read as In other embodiments, the scheduling feature 424 simply looks for the first available time slot or schedules a time slot based on prioritizing efficient use of the equipment that will be utilized in the procedure [0027]).

Claim 8. The method of claim 1, the combination of Amberg et al. and Bosl et al. teaches,
further comprising: 
obtaining usage data relating to use of the one or more resources by the subject (Amberg et al.: read as In other embodiments, the scheduling feature 424 simply looks for the first available time slot or schedules a time slot based on prioritizing efficient use of the equipment that will be utilized in the procedure [0027]); and 
modifying the classification process based on the obtained usage data (Amberg et al.: read as Scheduling in this fashion enables proactive scheduling adjustments, optimization of equipment throughput, and optimization of patient waiting times [0027]).

Claim 9. The method of claim 1, the combination of Amberg et al. and Bosl et al. teaches,
wherein the subject is a patient, and wherein the one or more resources comprise medical equipment(Amberg et al.: read as In other embodiments, the scheduling feature 424 simply looks for the first available time slot or schedules a time slot based on prioritizing efficient use of the equipment that will be utilized in the procedure [0027]) .

Claim 10. the combination of Amberg et al. and Bosl et al. teaches,
A computer program product for matching a subject to one or more resources (Amberg et al.: read as  …a computer-assisted method is provided…the method includes receiving, on the computer, protocol data associated with a procedure the patient is being scheduled to undergo [0003]), wherein the computer program product comprises a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code configured to perform all of the steps of claim 1 (Amberg et al.: read as a non-transitory, computer-readable medium, comprising code stored on the medium is provided. The code is configured to calculate an estimated procedure time for a patient to undergo an imaging procedure using a difficulty score assigned to the patient based on patient characteristic [0005]).

Claim 11. Amberg et al. disclose a system (FIG. 4) for matching a subject to one or more resources or workflow steps (FIG. 1 all steps), the system comprising: 
an input interface adapted to obtain data associated with a subject (read as inputting or receiving information about the patient's characteristics, as represented by block 104. For example, the computer may be configured or programmed to request input regarding certain patient characteristics. Specifically, for example, the computer may request input regarding the patient's mobility, physical ability, weight, age, medical condition, level of compliance with verbal instruction, cognitive function, understanding, and/or the examination to be performed on the patient [0014]), the data comprising, for each of a plurality of parameters, a parameter value relating to the subject (read as …the computer may request input regarding the patient's mobility, physical ability, weight, age, medical condition, level of compliance with verbal instruction, cognitive function, understanding, and/or the examination to be performed on the patient [0014]); 
a data grouping unit adapted to generate a plurality of data groups for characterizing the subject, each data group comprising parameter values relating to the subject for a subset of the plurality of parameters (read as A difficulty level or score in accordance with present embodiments may be described as a relative value assigned to a patient's abilities and condition as a cumulative score based on several groups (e.g., 4 groups) of patient attributes. The groups of patient attributes may include: (1) mobility and physical ability ("mobility"), (2) medical condition, (3) cooperation or level of compliance to verbal instruction ("cooperation"), and (4) cognitive function or understanding ("cognitive function") [0015]); 
a classification unit adapted to apply a classification process to each data group of the plurality of data groups to identify a class value within a predetermined set or range of available values for each data group (read as By assigning a specific value to the patient's condition, present embodiments facilitate consistent communication between healthcare workers and computer applications. For example, six levels (e.g., scores 0, 1, 2, 3, 4, and 5) may be utilized to rank patient characteristics in each of the four groups of patient attributes set forth above. When each of several patient attribute groups is ranked separately, the ranking may be referred to as a component difficulty ranking or score for each attribute. When an overall ranking is acquired, the ranking may be referred to as an overall difficulty ranking or score [0015]); and 
a processing module adapted to match the subject to one or more resources or workflow steps based on the identified class values (read as Once a predicted procedure time is acquired, as illustrated by block 110, the predicted procedure time is utilized to schedule a timeslot for the patient to undergo the procedure with the appropriate equipment [0022]), 
Amberg et al. do not explicitly disclose
wherein the classification unit is adapted to, for each data group: 
determine a measure of population of the data group; and, 
based on the determined measure of population of the data group, apply at least one of a plurality of classification processes to the data group to identify a class value within a predetermined set or range of available for the data group.
However, in the related field of endeavor Bosl et al. disclose: The feature selection method discussed above was used to select a number of features for classification that is appropriate for the relatively small population sample size (eighty patients total) [0116]. The idea, of selecting a classification method based on the population size, is clearly disclosed by Bosl et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Amberg et al. with the teaching of Bosl et al. in order to apply the appropriate classification method in this regard Bosl et al. disclose: As shown in FIG. 17, the cross validation accuracy declines slowly as the number of features used for classification increases past twenty. FIG. 17 shows a 10-fold cross validation accuracy for absence versus contrast groups with a support vector machine (SVM) classifier plotted against the number of features used. Features for classification were ranked using the ranking scheme described above. As the number of features used for classification increases, the `curse of dimensionality,` described above, causes a decline in accuracy even though more information is available [0116].

Claim 12. The system of claim 11, the combination of Amberg et al. and Bosl et al. teaches,
wherein the processing module is adapted to generate, based on the identified class values, at least one of: 
a workflow for defining timing of resource usage (Amberg et al.: read as factors to estimate procedure time [0019]); 
subject-specific instructions associated with one or more resources (Amberg et al.: read as taking a base time allotment for a particular protocol (e.g., a standard time estimate for using an MRI machine to image a patient's knee) [0019]); and 
a sequence for defining an order of resource usage (Amberg et al.: read as a patient with an overall difficulty score of 1 that is going to receive an examination with a base time of 20 minutes may be estimated to require a 24 minute procedure time based on a 1.2 multiplier associated with the overall difficulty score of 1. In another embodiment, a difficulty score may simply correspond to addition of a fixed amount of time. For example, a difficulty score of 2 may indicate that 10 minutes should be added to a base protocol time. In some embodiments, a combination of such compensations may be applied or a complex algorithm may be employed based on empirical data [0019]).

Claim 13. The system of claim 11, the combination of Amberg et al. and Bosl et al. teaches,
wherein the processing module is adapted to match the subject to one or more resources further based on resource data relating to the one or more resources (Amberg et al.: read as The input to the scheduler in block 112 may include updating an electronic calendaring application that enables selection of available time slots based on the predicted duration of a patient's exam and other factors [0022].).

Claim 14. The system of claim 11, the combination of Amberg et al. and Bosl et al. teaches,
wherein the input interface is adapted to obtain usage data relating to use of the one or more resources by the subject (Amberg et al.: read as In other embodiments, the scheduling feature 424 simply looks for the first available time slot or schedules a time slot based on prioritizing efficient use of the equipment that will be utilized in the procedure [0027]), and wherein the classification unit is further adapted to modify the classification process based on the obtained usage data (Amberg et al.: read as Scheduling in this fashion enables proactive scheduling adjustments, optimization of equipment throughput, and optimization of patient waiting times [0027]).

Claim 15. The system of claim 11, the combination of Amberg et al. and Bosl et al. teaches,
further comprising: 
a feedback unit adapted to obtaining usage data relating to use of the one or more resources by the subject (Amberg et al.: read as In other embodiments, the scheduling feature 424 simply looks for the first available time slot or schedules a time slot based on prioritizing efficient use of the equipment that will be utilized in the procedure [0027]); and 
to modify the classification process based on the obtained usage data (Amberg et al.: read as Scheduling in this fashion enables proactive scheduling adjustments, optimization of equipment throughput, and optimization of patient waiting times [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646